Citation Nr: 0925618	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-35 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In December 2006, the Veteran requested a hearing before the 
undersigned, however, in February 2007 he withdrew his 
request for a hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue of entitlement to TDIU can be adjudicated.  
Specifically, an examination is necessary for the reasons 
discussed below.

The Veteran contends that he is entitled to a TDIU due to his 
service-connected disabilities.  

VA may assign TDIU when a veteran is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability rated at 60 percent or more, or, 
if there are two or more disabilities, when at least one is 
rated at 40 percent or more with sufficient additional 
service connected disability to bring the combination to 70 
percent or more.  38 C.F.R. § 4.16(a).  In the present case, 
the Veteran has several service-connected disabilities, 
including sinusitis and fibrinous pleurisy, evaluated as a 
combined 50 percent disabling; bilateral hearing loss, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; and anxiety reaction, evaluated as 30 
percent disabling.  He therefore meets the threshold 
requirement for TDIU eligibility.  

Accordingly, the Board notes that during the course of the 
appeal, in a February 2006 rating decision, the RO granted 
service connection for bilateral hearing loss and tinnitus.  
In granting service connection for the aforementioned 
disabilities, the RO considered the January 2006 VA 
audiometric examination.  The January 2006 examination did 
not address the effect of the Veteran's service-connected 
bilateral hearing loss or tinnitus on his ability to work.  
As such, the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  The duty to 
assist requires that VA obtain an examination which includes 
an opinion on the effect of the Veteran's service-connected 
disabilities on his ability to work.  Friscia v. Brown, 7 
Vet. App. 294 (1994).  In this regard, no opinion has been 
obtained in this case since the RO granted service connection 
for the additional disabilities.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA general 
medical examination as well as any other 
indicated specialty examination the 
examiner deems necessary, in order to 
determine the effect of the Veteran's 
service-connected disabilities on his 
employability.  The claims file and a copy 
of this remand must be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
necessary tests should be performed.
The examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's disabilities.  
Based on examination findings and other 
evidence contained in the claims file, the 
examiner is specifically asked to state 
whether the Veteran's service-connected 
sinusitis, fibrinous pleurisy, bilateral 
hearing loss, tinnitus, and anxiety 
reaction, without regard to his non 
service-connected disabilities, his age, or 
his retired status, render him unable to 
secure and follow a substantially gainful 
occupation.   

The examiner should provide a rationale for 
any opinion provided.

2.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



